
	
		I
		111th CONGRESS
		1st Session
		H. R. 446
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2009
			Mr. Sessions (for
			 himself, Mr. Marchant,
			 Mr. Dreier,
			 Mr. McHugh,
			 Mr. Conaway,
			 Mr. Tiahrt,
			 Mr. McCaul, and
			 Mr. Sensenbrenner) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to repeal
		  certain limitations on the expensing of section 179 property, to allow
		  taxpayers to elect shorter recovery periods for purposes of determining the
		  deduction for depreciation, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Expensing Property Expands our
			 Nation’s Strong Economy Act of 2009 or as the
			 EXPENSE Act of
			 2009.
		2.Repeal of certain
			 limitations on the expensing of section 179 property
			(a)In
			 generalSection 179 of the Internal Revenue Code of 1986 is
			 amended by striking subsection (b) and by redesignating subsections (c) and (d)
			 as subsections (b) and (c), respectively.
			(b)Conforming
			 amendments
				(1)Subsection (c) of
			 section 179 of such Code, as redesignated by subsection (a), is amended by
			 striking paragraphs (6) and (8), and by redesignating paragraphs (7), (9), and
			 (10) as paragraphs (6), (7), and (8), respectively.
				(2)Paragraph (6) of
			 section 179(c) of such Code, as redesignated by paragraph (1) and subsection
			 (a), is amended by striking paragraphs (2) and (6) and inserting
			 paragraph (2).
				(3)Section 179 of
			 such Code is amended by striking subsection (e).
				(4)Sections
			 42(d)(2)(B)(i), 1397D(d)(1), 1400B(b)(4)(A)(i) and 1400F(b)(4)(A)(i) of such
			 Code are each amended by striking section 179(d)(2) and
			 inserting section 179(c)(2).
				(5)Subclause (I) of
			 section 42(d)(2)(D)(iii) of such Code is amended—
					(A)by striking
			 section 179(d) and inserting section 179(c),
			 and
					(B)by striking
			 section 179(d)(7) and inserting section
			 179(c)(6).
					(6)(A)Subpart B of part III of
			 subchapter U of chapter 1 of such Code is hereby repealed.
					(B)The table of subparts for such part
			 III is amended by striking the item relating to subpart B.
					(7)(A)Part III of subchapter X
			 of chapter 1 of such Code is amended by striking section 1400J.
					(B)The table of sections for such part is
			 amended by striking the item relating to section 1400J.
					(C)Paragraph (3) of section 1400E(b) of
			 such Code is amended by striking sections 1400F and 1400J and
			 inserting section 1400F.
					(8)Clause (iv) of
			 section 1400L(b)(2)(A) of such Code is amended by striking section
			 179(d) and inserting section 179(c).
				(9)Section 1400L of
			 such Code is amended by striking subsection (f).
				(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service during taxable years ending on or after the date of the
			 enactment of this Act.
			3.Election of
			 shorter recovery period for purpose of determining depreciation
			 deduction
			(a)In
			 generalSection 168 of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new subsection:
				
					(l)Election of
				shorter recovery period
						(1)In
				generalNotwithstanding subsections (c), (e), (g), and (j), for
				purposes of subsection (a), the applicable recovery period for any property
				placed in service during a taxable year ending on or after the date of the
				enactment of this subsection shall not exceed any period of two or more years
				elected by the taxpayer with respect to such property.
						(2)ElectionAn
				election made under this subsection shall be made at such time and in such form
				and manner as the Secretary may require. An election under this subsection,
				once made, shall apply to the taxable year for which made and all subsequent
				taxable years unless revoked with the consent of the Secretary.
						(3)Transition
				ruleIn the case of any property placed in service during a
				taxable year ending before the date of the enactment of this subsection,
				paragraph (1) shall apply with respect to the adjusted basis of such property
				in the same manner as if such property (with such adjusted basis) were placed
				in service on the first day of the taxable year which includes the date of the
				enactment of this subsection. The application of this paragraph shall not be
				treated as a change in method of accounting for purposes of section
				481.
						.
			(b)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service before, on, or after the date of the enactment of this
			 Act.
			
